Agreement

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of July 30, 2013
(the “Effective Date”), by and among GLASSESOFF INC., a Nevada corporation (the
“Company”), Cohen & Schaeffer P.C., (“CS”) and Steve Schaeffer (the
“Consultant”).

 

RECITALS

 

WHEREAS, the Consultant is currently a principal of CS ; and

 

WHEREAS, the Company desires the expertise the Consultant can provide in
connection with the certain accounting and financial areas; and

 

WHEREAS, the Consultant and CS desire to provide his services to the Company;
and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

AGREEMENTS

 

1.             Duration.

 

(a)               During the Agreement Period (as defined below), CS agrees to
make the Consultant available as needed to act as a consultant to the Company
and to provide the services set forth in Section 2 below. In accordance
therewith, the Company offers to engage CS and the Consultant, and CS and the
Consultant hereby accept such engagement, to provide services to the Company as
a consultant for the period established under this Section 1. The Agreement
Period commences on the Effective Date, and shall end on the date that is 12
months after the Effective Date. The Agreement Period may be extended for
subsequent 12-month periods upon the written agreement of the Consultant, the
Company and CS.

 

(b)               Notwithstanding anything contained herein to the contrary, the
Agreement Period shall end upon any termination of this Agreement pursuant to
Section 5.

 

2.             Services.

 

(a)               During the Agreement Period, CS and the Consultant shall
provide the following services (collectively, the “Services”): the Consultant
serving as the Company’s designated “Principal Financial Officer,” and “Chief
Financial Officer,” creating and maintaining sound accounting policies and
procedures, managing books and records, preparing and signing quarterly and
annual financial statements, preparing and reviewing certain of the Company’s
quarterly and annual filings with the Securities and Exchange Commission (the
“SEC”), including reviewing such financial statements and filings, as well as
the Company’s financial and disclosure controls and procedures are in compliance
with the Sarbanes-Oxley Act of 2002 as promulgated by the SEC. During the
Agreement Period, the Consultant shall render such financial and accounting
services to the Company and its subsidiaries as are consistent with the
Consultant’s position as Principal Financial Officer as the Company’s Board of
Directors may direct.

 



 

 

 

(b)               During the Agreement Period, the Consultant shall report to
the President and shall devote his best efforts to providing the Services. The
Consultant shall perform his duties, responsibilities and functions on behalf of
the Company and its subsidiaries hereunder to the best of his abilities in a
diligent, trustworthy, professional and efficient manner and shall comply with
the Company’s and its subsidiaries’ policies and procedures in all material
respects. The Consultant understands and will comply with the fiduciary duties
imposed upon him in his position of Principal Financial Officer and Chief
Financial Officer of the Company.

 

3.             Compensation. In consideration for the Services to be provided
under Section 2(a), the Company agrees to pay to CS during the Agreement Period
a quarterly consulting fee (the “Consulting Payment”) of Twelve Thousand U.S.
Dollars ($12,000.00), which quarterly Consulting Payment shall be payable within
thirty (30) days following the end of each fiscal quarter following CS’s
provision of an invoice. Except as otherwise provided in this Agreement, the
Company shall not be required to compensate the Consultant separately in any
manner.

 

4.             Expenses. If, in connection with the performance of services
hereunder at the request of the Company, CS or the Consultant incurs reasonable
out-of-pocket costs for expenses for travel or other reasonable expenses of a
type for which other providers of professional services to the Company would be
reimbursed by the Company, CS or the Consultant (as may be applicable) shall be
entitled to reimbursement therefor by the Company in accordance with the
reasonable standards and procedures established by the Company and communicated
to the Consultant.

 

5.             Termination of Agreement. This Agreement and the Agreement Period
established hereunder shall terminate immediately upon the occurrence of any of
the following events: (i) CS or the Consultant’s material breach of the
obligations under Section 2 and, if such breach is curable, CS or the
Consultant’s subsequent failure to substantially cure such breach after notice
of such breach within thirty (30) days; (ii) the Consultant’s or CS’s voluntary
termination of this Agreement for any reason, upon thirty (30) days written
notice to the Company; and (iii) in the event of no material breach of CS or the
Consultant’s obligations under Section 2 and subsequent failure to cure the
same, the Company’s voluntary termination of this Agreement for any reason, upon
thirty (30) days written notice to the Consultant and CS. In the event of a
termination of this Agreement in accordance with this Section 5, the Company
shall have no further obligations hereunder other than with respect to the
payment of any consulting fees and reimburseable expenses to which CS or the
Consultant is entitled through the effective date of such termination. The
provisions of Section 6 shall survive the termination of this Agreement.

 

6.             Confidential Information. CS and the Consultant shall maintain
Confidential Information (as defined below) in strict confidence and secrecy and
shall not at any time, directly or indirectly, use, publish, make lists of,
communicate, divulge or disclose to any person or business entity or use for any
purpose any Confidential Information or assist any third parties in doing so,
except on behalf of and for the benefit of the Company. The Consultant agrees,
upon demand by the Company, to promptly return all Confidential Information
(including any copies, extracts thereof or materials reflecting any such
information) which is in CS’s or the Consultant’s possession.

 



2

 

 

For purposes of this Agreement, “Confidential Information” shall include, but
not be limited to, materials, records, data or trade secrets regarding the
assets, condition, business, financial information, business affairs, business
matters or other matters related to the Company and to its direct and indirect
subsidiaries and affiliates which CS or the Consultant has knowledge of as a
result of CS’s or the Consultant’s services for the Company. Confidential
Information shall not include information that becomes generally available to
the public other than as a result of disclosure by CS or the Consultant. Nothing
in this Agreement modifies or reduces CS’s or the Consultant’s obligations to
comply with applicable laws related to trade secrets, confidential information
or unfair competition.

 

7.             No Employment Relationship Created. The relationship between the
Company, on the one hand, and CS and the Consultant, on the other hand, shall be
that of client and independent contractor. The Company shall not assume, and
specifically disclaims, any obligations of an employer to an employee which may
exist under applicable law. CS and the Consultant shall each be treated as an
independent contractor for all purposes of federal, state and local income taxes
and payroll taxes and the Company shall report on the appropriate IRS Form 1099
all compensation paid to CS and the Consultant. CS shall be responsible for
payment of all taxes, including federal, state and local taxes, arising out of
CS’s or the Consultant’s activities in accordance with this Agreement, including
by way of illustration, but not limitation, federal and state personal income
tax and social security tax, all as may be required by applicable law or
regulation. Subject to Section 2(b), CS and the Consultant shall have the full
authority to select the means, manner and method of performing the services to
be performed under this Agreement. The Consultant shall not be considered by
reason of the provisions of this Agreement or otherwise as being an employee of
the Company. The Consultant shall not be eligible to participate in any employee
benefit plans offered by the Company or any of its subsidiaries to their
respective employees.

 

8.             Successors and Assigns. This Agreement will inure to the benefit
of and be binding upon CS and the Consultant, and the Company, and their
respective successors and assigns, including, in the case of the Company, any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the respective
assets and business of the Company may be sold or otherwise transferred. CS and
the Consultant may not assign any of the rights under this Agreement without the
prior written consent of the Company. Except as expressly provided herein,
nothing in this Agreement shall be construed to give any person other than the
parties to this Agreement any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provision of this Agreement.

 

9.             Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.

 



3

 

 

10.           Modification. This Agreement may only be amended by a written
agreement executed by both parties.

 

11.            Notices. All notices and other communications under this
Agreement must be in writing and will be deemed to have been duly given if
delivered by hand or by nationally recognized overnight delivery service
(receipt requested) or mailed by certified mail (return receipt requested) with
first class postage prepaid:

 

If to the Company:



GLASSESOFF INC.

35 Jabotinski St. POB 126

Ramat Gan 52511,

ISRAEL

Attention: President

 

With a copy (which shall not
constitute notice) to:

Greenberg Traurig, P.A.

333 S.E. 2nd Avenue

Suite 4400

Miami, FL 33131

USA

Attention: Robert L. Grossman, Esq.

 

If to the Consultant:

Steve Schaeffer

Cohen & Schaeffer

420 Lexington Avenue Suite 2450

New York, NY 10170

USA

If to CS:

Cohen & Schaeffer

420 Lexington Avenue Suite 2450

New York, NY 10170

USA

 

or to such other person or place as either party shall furnish to the other in
writing. Except as otherwise provided herein, all such notices and other
communications shall be effective: (x) if delivered by hand, when delivered (or,
if delivery is refused by the recipient, upon such refusal); (y) if mailed in
the manner provided in this Section, upon confirmed receipt or confirmed refusal
of the recipient to accept delivery; or (z) if delivered by overnight express
delivery service, upon confirmation of such delivery or upon a confirmed refusal
of the recipient to accept such delivery.

 

12.          Entire Agreement. This Agreement and any documents executed by the
parties pursuant to this Agreement and referred to herein constitute a complete
and exclusive statement of the entire understanding and agreement of the parties
hereto with respect to their subject matter and supersede all other prior
agreements and understandings, written or oral, relating to such subject matter
between the parties.

 



4

 

 

13.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement. Without
limiting the generality of the foregoing, if the scope of any provision
contained in this Agreement is too broad to permit enforcement to its full
extent, but may be made enforceable by limitations thereon, such provision shall
be enforced to the maximum extent permitted by law, and the Consultant hereby
agrees that such scope may be judicially modified accordingly.

 

14.          Counterparts. This Agreement and any amendments hereto may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.

 

15.          Compliance with Internal Revenue Code Section 409A. To the extent
applicable, this Agreement is intended to comply in all respects with Internal
Revenue Code Section 409A.

 

16.          Governing Law; Venue. All questions concerning the construction,
validity and interpretation of this Agreement, and the performance of the
obligations imposed by this Agreement shall be governed by the internal laws of
the State of New York applicable to contracts made and wholly to be performed in
such state without regard to conflicts of laws. The parties: (x) agree that any
suit, action or legal proceeding relating to this Agreement may be brought in
any federal court located in the State of New York, if federal jurisdiction is
available, and, otherwise, in any local court located in the State of New York;
(y) consent to the jurisdiction of each such court in any such suit, action or
proceeding; and (z) waive any objection which they may have to the laying of
venue in any such suit, action or proceeding in either such court.

 

17.          Construction. The subject matter and language of this Agreement
have been the subject of negotiations between the parties and their respective
counsel, and this Agreement has been jointly prepared by their respective
counsel. Accordingly, this Agreement shall not be construed against either party
on the basis that this Agreement was drafted by such party or its counsel.

 

 

 

[Signature Page Follows]

5

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed, all as of the day and year first above written.

 

  

 

GLASSESOFF INC. COHEN & SCHAEFFER

 

By: /s/ Nimrod Madar

Nimrod Madar

 

By: /s/ Arthur Cohen

 

 

Its: Chief Executive Officer

Its: Vice President

 

         

STEVE SCHAEFFER

 

  /s/ Steve Schaeffer

 



6

